            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RYAN ANDREW MEHL,                    :
        Petitioner,                  :
                                     :             No. 1:19-cv-1357
           v.                        :
                                     :             (Judge Rambo)
SCI SMITHFIELD,                      :
         Respondent                  :

                                  ORDER

     AND NOW, on this 10th day of September 2019, in accordance with the

Memorandum filed concurrently with this Order, IT IS ORDERED THAT:

     1. Petitioner’s motion for leave to proceed in forma pauperis (Doc. No. 4) is
        GRANTED;

     2. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2254 (Doc. No. 1) is DISMISSED for lack of jurisdiction pursuant to 28
        U.S.C. § 2244(b)(2) without prejudice to Petitioner’s right to seek pre-
        authorization to file a second or successive petition from the United States
        Court of Appeals for the Third Circuit under 28 U.S.C. § 2244(b)(3);

     3. A certificate of appealability SHALL NOT ISSUE.             See 28 U.S.C.
        § 2253(c)(2); and

     4. The Clerk of Court is directed to CLOSE the above-captioned action.


                                            s/Sylvia H. Rambo
                                            Sylvia H. Rambo
                                            United States District Judge
